               Case 3:16-bk-03913-JAF        Doc 94    Filed 04/16/21    Page 1 of 1




                                        ORDERED.
         Dated: April 16, 2021




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

In re:                                                CASE NO.: 3:16-bk-3913-JAF

LILLY JOSEPHINE REAL,                                 Chapter 7


      Debtor.
_____________________________/

     ORDER DENYING VERIFIED MOTION FOR RELIEF FROM ALL JUDGMENTS
                         ENTERED IN THIS CASE

          This case came before the Court upon Creditor’s, Frank E. Polo, Verified Motion for

Relief from Any and all Judgments Entered in this Case (the “Motion for Relief”) (Doc. 93). It

is
          ORDERED:
          The Motion for Relief is denied.




Clerk’s Office to Serve
